Case: 11-60113     Document: 00511581308         Page: 1     Date Filed: 08/24/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 24, 2011

                                     No. 11-60113                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ETTA LOWERY,

                                                  Petitioner-Appellant,
v.

COMMISSIONER OF INTERNAL REVENUE,

                                                  Respondent-Appellee.



                            Appeal from the Decision of the
                               United States Tax Court


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges..
PER CURIAM:*
        Etta M. Lowery, proceeding pro se challenges the judgment of the tax
court sustaining the deficiencies and penalties sought by the Commissioner.
We affirm.
        The appellant taxpayer presented a number of familiar “tax protestor”
arguments (characterized as “shopworn” by the tax court) such as she was not
subject to the Internal Revenue Code. On appeal she raises different - equally
frivolous arguments that compensation paid to her for services (which she did

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60113    Document: 00511581308     Page: 2   Date Filed: 08/24/2011



                                  No. 11-60113

not request) is not taxable income because she is not a government employee;
that because she lives in one of the 50 states rather than in a federal territory
she is not subject to federal income taxes and that a tax on compensation for
services would be an unconditional direct tax.
      Appellant’s brief on appeal consists primarily of citations to irrelevant
federal case law and other legal authorities. Her principal argument that
remuneration for services received by private employees residing in one of the
50 states is not subject to federal income tax is patently frivolous.
      The judgment of the tax court is AFFIRMED.




                                        2